Citation Nr: 1017859	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
evaluated as 20 percent disabling prior to August 5, 2009.

2.  Entitlement to an increased rating for lumbar strain, 
evaluated as 40 percent disabling from August 5, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from March 1976 to 
February 1979.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in March 2009 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Veteran's notice of disagreement initiated an 
appeal as to entitlement to an increased rating for left knee 
chondromalacia status post arthroscopy and meniscectomy with 
degenerative joint disease, which were denied in the 
September 2005 rating decision, his substantive received in 
March 2006 limited his appeal to the first issue listed on 
the first page of this decision. 

In a September 2005 rating decision, the RO denied an 
increased rating for lumbar strain, which at the time was 
rated at 20 percent.  The Veteran appealed.  In February 
2010, the RO granted an increased rating and assigned a 40 
percent disability rating, effective August 5, 2009.  
Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that a total rating based on individual 
unemployability was granted by rating decision in April 2006.  


FINDINGS OF FACT

1.  Prior to August 5, 2009, the Veteran's service-connected 
lumbar strain was manifested by forward flexion greater than 
30 degrees but not greater than 60 degrees.  

2.  From August 5, 2009, the Veteran's service-connected 
lumbar strain is manifested by forward flexion of 30 degrees.

3.  At no time during the appeal has the service-connected 
lumbar strain resulted in incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to August 5, 2009, the criteria for entitlement to 
a disability evaluation in excess of 20 percent for the 
Veteran's service-connected lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5237 (2009).

2.  From August 5, 2009, the criteria for entitlement to a 
disability evaluation in excess of 40 percent for the 
Veteran's service-connected lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO provided the appellant with additional notice in July 
2007, March 2009, and February 2010 subsequent to the 
September 2005 adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

While the July 2007, March 2009 and February 2010 notice were 
not provided prior to the September 2005 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in July 2007, March 2009 and January 2010 
supplemental statements of the case, following the provision 
of notice in July 2007 and March 2009.  There was no 
subsequent readjudication of the claims after the February 
2010 notice, but in view of the fact that the increased 
ratings are being denied, no new disability rating or 
effective date will be assigned.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the July 2005, July 2007, March 2009 and February 2010 
correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claim.

Duty to Assist

VA has obtained VA and private treatment records records, 
assisted the Veteran in obtaining evidence, and afforded the 
Veteran VA examinations in May 2007 and August 2009.  Per the 
Board's March 2009 remand, the Veteran was scheduled for an 
orthopedic and neurological examination.  The Board 
acknowledges that the VA examiner in August 2009 recommended 
that the Veteran have an electromyograph emergency and 
neurology opinion regarding his complaints of left leg 
weakness and numbness.  A September 2009 VA neurological 
examination was scheduled, but the Veteran failed to appear 
and has yet to provide good cause.  The Board notes that when 
a Veteran fails without good cause to report for a necessary 
VA examination requested by VA in conjunction with his claim, 
VA is not obliged to attempt to provide another.  
Consequently, the Veteran's failure without good cause to 
report for a VA examination is that the Board shall decide 
his claim based on the evidence on file.  38 C.F.R. 
§ 3.655(b).   

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Laws and Regulations

The present appeal involves the Veteran's claims that the 
severity of his service-connected lumbar strain warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

Under the rating criteria for the back, the general rating 
formula provides for disability ratings under Diagnostic 
Codes 5235 to 5243, unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, for diseases 
and injuries of the spine, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.

The Veteran's lumbar strain has been rated under 38 C.F.R § 
4.71(a), Diagnostic Code 5237.  

Under Diagnostic Codes 5235 to 5243 for diseases and injuries 
of the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

A 40 percent rating is warranted for Intervertebral Disc 
Syndrome with incapacitating episodes having a total durat of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  A maximum rating of 60 percent is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Factual Background

A December 2004 VA treatment record shows that the Veteran 
complained of and was given an assessment of back pain.  The 
plan was to obtain x-rays and give the Veteran nonsteroidal 
anti-inflammatory drug (NSAID) to take as needed.

A March 2005 VA treatment record shows that the Veteran 
complained of back pain that radiated down his left leg.  The 
assessment was back pain.  X-rays were unremarkable.  

An August 2005 VA examination shows that the Veteran 
complained of constant pain in the mild low back with 
radiation to right buttock, leg, tingling, numbness and 
cramping of the right foot.  He said that it was aggravated 
by maintaining any position for more that a few minutes, 
sitting, standing, walking, driving, bending lifting and 
stooping.  He reported being very stiff in the morning with 
significant spasms through the day.  He reported difficulty 
getting in and out of his car and said that he could not take 
a bath because he could not get in and out of the tub.  The 
Veteran reported being unable to exercise due to the severity 
of his pain.  He took NSAIDS, muscle relaxers with minimal 
effect.  It was noted that he used a cane for support.  

Upon physical examination, it was noted that there was 
visible swelling right latissimus dorsi with spasm, bilateral 
tenderness to light palpation.  The VA examiner observed that 
the Veteran had difficulty standing upright and that he held 
onto the examination table for support during the 
examination.  Range of motion was as follows:  flexion 48, 
extension 8, left lateral 15, right 27, and rotation 15 
bilaterally all limited by increased pain, spasm and 
stiffness.  The diagnosis was lumbar degenerative disc 
disease.  It was noted that a March 2005 magnetic resonance 
imaging (MRI) showed multiple degenerative changes and 
bulging of four discs in lumbar spine.  

On VA examination in May 2007, the Veteran complained of back 
pain, which he rated a 9 (based on a scale of 0 to 10 with 10 
being the most severe) associated with weakness, stiffness, 
fatigue and lack of endurance.  Medications included Etodolac 
for pain with good relief.  The Veteran had no other 
treatments.  He reported using a cane some times, but was not 
using one at the time of the examination.  The Veteran denied 
flareups, surgery, dislocations, and occupational 
limitations.  The Veteran reported having trouble bathing and 
dressing.  

Upon physical examination, it was noted that lordotic curve 
was preserved.  Flexion was to 90 degrees, extension was to 
40 degrees, lateral flexion on the right was 20 degrees and 
lateral flexion to the left was 10 degrees.  Rotation on the 
right was to 10 degrees, and rotation to the left was to 20 
degrees.  The impression was degenerative disc disease.  It 
was noted that in contrast to what the Veteran reports on his 
musculoskeletal questionnaire, there was sustained, 
consistent repeated documentation by his primary care 
provider indicating that the Veteran is asymptomatic with all 
claims addressed that day including low back pain and right 
knee pain.  

A May 2008 VA treatment record shows that the Veteran began 
having increased low back pain after exiting his car three 
days prior.  On a scale of 1 to 10 (with 10 being the most 
severe pain), the Veteran rated his pain an 8.  He reported 
feeling like his back was swollen and that pain radiated down 
to the left buttocks and leg.  He reported numbness in the 
left leg that increased with pain.  He denied weakness.   

When the Veteran was afforded a VA examination on August 5, 
2009, he reported moderately severe pain that he felt daily.  
He likened the pain to a knife stabbing in the middle of his 
back and twisting.  He stated that the pain limited him from 
running, jogging, sitting, and walking up and down stairs. 

Upon physical examination, it was noted that the Veteran used 
assistive devices including a wooden cane (which he used 
since 1999) and a back brace.  It was observed that the 
Veteran had difficulty getting out of the chair, ambulating 
into the examination room, and getting onto the examination 
table.  He grunted and groaned with movement.  The VA 
examiner mentioned tenderness in the low back region.  The VA 
examiner stated that range of motion were as follows: forward 
flexion was to 30 degrees twice only.  He noted that with 
forward flexion, the Veteran would sigh, clutch his back and 
fall forward catching himself on the chair.  He further noted 
that the Veteran was not able to repetitively move his lumbar 
spine three times at the examination.  Extension, bilateral 
flexion and left lateral rotation was to 15 degrees with 
complaints pain.  Right lateral rotation was to 16 degrees 
with complaints of pain. 

After reviewing the Veteran's claims file and electronic 
file, the VA examiner noted that MRI's and x-rays performed 
in December 2004 showed age-appropriate degenerative changes 
of the lumbar spine.  The assessment was lumbar strain with 
degenerative disk disease and left lumbar radiculopathy.  

Analysis

Based on the pertinent medical evidence of record, under the 
general rating formula for disease and injuries of the spine, 
Diagnostic Codes 5235-5243, a rating in excess of 20 percent 
is not warranted prior to August 5, 2009.  A 40 percent 
rating is not warranted because there is no evidence of 
favorable ankylosis of the entire thoracolumbar spine.  
Further, forward flexion of the thoracolumbar spine exceeded 
30 degrees.  At the August 2005 VA examination, flexion was 
to 48 degrees; and at the May 2007 VA examination, flexion 
was to 90 degrees.  

A rating in excess of 40 percent from August 5, 2009 is not 
warranted.  A 50 percent rating is not warranted because 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is not for 
application because there is no evidence of unfavorable 
ankylosis of the entire spine.  Here, the August 2009 VA 
examination revealed that flexion was to 30 degrees.     

Further, the evidence does not show incapacitating episodes 
of intervertebral disc disease to warrant a higher rating 
under Diagnostic Code 5243.  On a May 2007 VA examination, 
the Veteran denied incapacitating episodes.  The August 2009 
VA examination reflects that the Veteran did not experience 
24-hour incapacitation.  

In addition, there is no persuasive evidence of record of any 
current objective neurologic abnormalities to warrant a 
separate rating under another diagnostic code pursuant to 
Note (1) of the general rating formula for disease and 
injuries of the spine.  At an August 2005 VA examination, the 
Veteran denied any bowel and bladder dysfunction.    

The Board acknowledges that the Veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra. However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent prior to August 5, 2009; and 
in excess of 40 percent from August 5, 2009.  The August 2005 
VA examination showed an additional 15 degree loss of forward 
flexion during flares due to pain and lack of endurance.  A 
15 degree loss is approximately 33 degrees during flare-ups 
of pain, which the Board notes does not warrant a 40 percent 
rating prior to August 2009 given that flexion was more than 
30 degrees.  

An August 2009 VA examination showed that DeLuca was 
impossible to assess since the Veteran was not able to 
repetitively move his spine three times that day.  The VA 
examiner observed that pain appeared to have the major 
functional impact.    
Nevertheless, a rating in excess of 40 percent from August 5, 
2009 is not warranted.  Here, the Veteran was able to flex to 
30 degrees twice.  There is no evidence of ankylosis of the 
spine to warrant a 50 percent rating or a maximum rating of 
100 percent.    

The Board acknowledges the February 2009 statement from the 
Veteran's representative in which he essentially argues that 
the May 2007 VA examination was inadequate since the nurse 
practitioner did not have her opinion properly verified by a 
credentialed clinician and that the nurse practitioner did 
not use a goniometer to take accurate measurements.  The 
representative asserted that the nurse practitioner did not 
have a physician assistant to validate a medical opinion, and 
that a nurse practitioner and physician assistant may not 
competently offer a diagnosis.  The Board notes that the VA 
may satisfy its duty to assist by providing a medical 
examination conducted by one able to provide "competent 
medical evidence" under 38 C.F.R. § 3.159(a)(1)).  Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R. § 3.159.  In 
Cox, the Court noted that the VA satisfied its duty to assist 
when it provided a medical examination by a nurse.  
Cox, 20 Vet. App. at 568.  The opinion of a licensed health 
care professional is competent medical evidence.  See YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  Thus, a nurse and 
physician assistant are able to provide competent medical 
evidence.  Additionally, there is nothing of record to 
support the claim that that the May 2007 VA examination was 
conducted improperly.              

The Board notes that the RO had scheduled the Veteran for a 
September 2009 VA neurological examination to determine 
whether separate ratings were available for the Veteran's 
complaints of left leg weakness and numbness.  However, as 
noted above, the Veteran failed to appear without providing 
good cause.  There is otherwise no persuasive evidence 
currently of record which warrants assignment of such 
separate ratings.  

Extraschedular Evaluation

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

The Veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


